Case 3:18-cv-00331-BEN-LL Document 83 Filed 03/19/19 PageID.2501 Page 1 of 8



 1 J. Noah Hagey, Esq. (SBN: 262331)
        hagey@braunhagey.com
 2 Jeffrey M. Theodore, Esq. (SBN: 324823)
        theodore@braunhagey.com
 3 J. Tobias Rowe, Esq. (SBN: 305596)
        rowe@braunhagey.com
 4 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 5 San Francisco, CA 94104
   Telephone: (415) 599-0210
 6 Facsimile: (415) 276-1808
 7
   ATTORNEYS FOR PLAINTIFF
 8 STONE BREWING CO., LLC
 9
10
                        UNITED STATES DISTRICT COURT
11
                      SOUTHERN DISTRICT OF CALIFORNIA
12
13
                                             Case No. 18-cv-0331-BEN-LL
14 STONE BREWING CO., LLC,
15                                           PLAINTIFF STONE BREWING
          Plaintiff / Counterclaim Defend-   CO., LLC’S REPLY IN SUPPORT
          ant,                               OF MOTION TO COMPEL
16                                           INTERROGATORY RESPONSES
                v.
17                                           District Judge: Hon. Roger T. Benitez
     MILLERCOORS LLC,                        Magistrate Judge: Hon. Linda Lopez
18
          Defendant / Counterclaim Plain-
19        tiff.
20
21
22
23
24
25
26
27
28
                                                       Case No. 18-cv-0331-BEN-LL
     PLAINTIFF STONE BREWING CO., LLC’S REPLY IN SUPPORT OF MOTION TO COMPEL
                           INTERROGATORY RESPONSES
     Case 3:18-cv-00331-BEN-LL Document 83 Filed 03/19/19 PageID.2502 Page 2 of 8



 1                                      INTRODUCTION
 2         MillerCoors’s Opposition continues with the same pattern of evasiveness that
 3 characterized its shifting responses to Stone’s Interrogatories. While purporting to claim
 4 that it has disclosed all responsive communications and information, MillerCoors subtly
 5 and carefully qualifies that claim with the assertion that it has produced all
 6 “discoverable” communications. MillerCoors offers this qualification without any
 7 explanation as to what it has secretly decided is not “discoverable” or why. As a result,
 8 MillerCoors’s assertions in its brief add nothing of substance to the shifting and non-
 9 committal language of its serial interrogatory responses, detailed in Stone’s Motion.
10 MillerCoors still has not represented that its responses to Stone’s Interrogatories 8, 10,
11 and 11 are complete. And MillerCoors improperly retains the right to update its
12 responses as it sees fit, when it should be providing Stone with the identities of critical
13 individuals at the outset of discovery. This is not appropriate, and the Court should
14 order MillerCoors to make full responses to Interrogatories 8, 10, and 11.1
15
           1
16            Rather than devote its brief to the issue at hand, MillerCoors makes a series of
     collateral and inaccurate attacks on Stone. First, MillerCoors accuses Stone of delaying
17   document discovery. See Opp. at 2 n.1. But Stone has produced more than twice as
     many pages as MillerCoors, which has yet to produce a single document from five criti-
18   cal custodians whose documents it expressly agreed to produce, including its head of
     marketing at the time of the rebrand. MillerCoors, not Stone, is responsible for serious
19   document production delays.
20          Next, MillerCoors accuses Stone of supposedly taking “four weeks” (until Febru-
     ary 25, 2019) to respond to MillerCoors’s supposed “compromise” regarding six re-
21   quests for improper and irrelevant discovery into Stone’s ownership structure. Opp. at 3
22   n.2. On the contrary, Stone rejected the “compromise” within three days, on January 28,
     2019, and proposed an alternative, which MillerCoors rejected. See Dkt. 82-1 at 10.
23   MillerCoors then waited weeks to seek court intervention. As Stone stated on the call
     with the Court, while it vigorously disagreed with MillerCoors’s characterization of the
24   parties’ meet-and-confer chronology on this issue, Stone was potentially willing to agree
25   to MillerCoors’s filing of a motion as part of a larger agreement regarding outstanding
     discovery issues. Unfortunately, MillerCoors appears to have used this as a “gotcha”
26   opportunity. MillerCoors failed to engage in meaningful discussions, failed to get back
     to Stone as promised, and then waited until 4:30 PM on the due date of a potential mo-
27   tion for reconsideration to supply Stone with a draft “joint motion,” which contained a
     host of tendentious mischaracterizations of the Parties’ dealings, to which MillerCoors
28
                                         1                 Case No. 18-cv-0331-BEN-LL
       PLAINTIFF STONE BREWING CO., LLC’S REPLY IN SUPPORT OF MOTION TO COMPEL
                             INTERROGATORY RESPONSES
     Case 3:18-cv-00331-BEN-LL Document 83 Filed 03/19/19 PageID.2503 Page 3 of 8



1                                          ARGUMENT
2 I.       THE COURT SHOULD ORDER A COMPLETE RESPONSE TO
           INTERROGATORIES 8 AND 10
3
           MillerCoors’s defense of its response to Interrogatories 8 and 10 is based on the
4
     notion that there are simply no communications regarding Stone Brewing. But,
5
     tellingly, MillerCoors never says outright that there is no additional information that it
6
     could provide. Instead, MillerCoors repeatedly hedges with qualifications and fudge
7
     words that are consistent with the withholding of communications regarding Stone.2
8
           In its Opposition, MillerCoors states only that it has identified the “discoverable
9
     communications with third parties about Stone Brewing.” Opp. at 5 (emphasis added).
10
     In other words, MillerCoors appears to have unilaterally and unjustifiably deemed its
11
     communications with third parties about Stone to be non-discoverable and withheld
12
     them from its interrogatory responses. While MillerCoors does not say why some of
13
     these communications may not be discoverable, this may be a sub rosa return to the
14
     position in its first supplemental set of responses that there are no responsive “non-
15
     privileged communications.” Dkt. 81-2 at 5, 9. MillerCoors abandoned that position
16
     during the Parties’ call with the Clerk, during which it agreed to submit further
17
     supplemental responses, and MillerCoors makes no attempt to defend the merits of such
18
     a privilege claim now. Nor could it have defended such a position – emails with third
19
     parties are not privileged, much less the identities of the parties to the communication as
20
     requested in the interrogatory. Even privileged emails must be disclosed on a privilege
21
     log, not withheld as not “discoverable.” Yet, it appears that MillerCoors is withholding
22
     all of its Stone related emails pursuant to a unilateral and undisclosed claim of privilege.
23
24
     must have known that Stone could never agree. See Ex. 1. Yet, based on this maneu-
25   vering, MillerCoors now accuses Stone of being intransigent. The opposite is true.
            2
26            MillerCoors insists that it was “never required to state that ‘there were no non-
     responsive communications.’” Opp. at 6 (quoting Mot. at 3). While technically true,
27   this takes advantage of an inadvertent double negative in Stone’s motion. MillerCoors’s
     interrogatory responses and now its brief fail to assert categorically that it has disclosed
28   all responsive communications. The failure is telling.
                                         2                 Case No. 18-cv-0331-BEN-LL
       PLAINTIFF STONE BREWING CO., LLC’S REPLY IN SUPPORT OF MOTION TO COMPEL
                             INTERROGATORY RESPONSES
     Case 3:18-cv-00331-BEN-LL Document 83 Filed 03/19/19 PageID.2504 Page 4 of 8



 1         It is simply implausible that MillerCoors has a complete absence of emails
 2 regarding Stone Brewing – as MillerCoors would like the Court to believe (but is careful
 3 not to state unequivocally). There is no question that MillerCoors knew of Stone and its
 4 trademark because the STONE® mark had been the basis for the PTO’s rejection of
 5 MillerCoors’s prior attempt to register “HOLD MY ‘STONES”. Indeed, MillerCoors
 6 has sought discovery from Stone on the communications between the Parties regarding
 7 that episode and the Stone trademark. See Ex. 2 at 3. And MillerCoors’s feedback to
 8 creative teams notes potential trademark concerns. See, e.g., MILLERCOORS0041942
 9 (marked confidential). Meanwhile, MillerCoors’s own in-house bloggers regularly write
10 about Stone on MillerCoors’s website, including prior to the litigation. See Dkt. 31-2,
11 Ex. 11. While MillerCoors may wish that this were the case, it strains credulity to
12 believe that no one at MillerCoors ever communicated with anyone about Stone.
13         Finally, MillerCoors asserts that “Stone Brewing has never articulated why these
14 requests are relevant or what information Stone Brewing is truly attempting to
15 discover.” Opp. at 1. However, MillerCoors never objected to these interrogatories on
16 relevance grounds. See Dkt. 81-2 at 5, 8. And Stone gave an extensive explanation of
17 the relevance of the information it seeks in its motion, complete with controlling
18 authority. Mot. at 4-5. In its Opposition, MillerCoors makes no attempt to respond.
19         MillerCoors should be required to give a complete and certain answer to
20 Interrogatories 8 and 10 without fudging, incorporating other responses, or otherwise
21 omitting communications that it has somehow decided are not “discoverable.” If
22 MillerCoors has a privilege claim to make for pre-litigation communications, it must
23 disclose the level of detail required on a privilege log. MillerCoors should not be able to
24 withhold key communications as supposedly privileged without saying why or how.
25 II.     THE COURT SHOULD ORDER A COMPLETE RESPONSE TO
           INTERROGATORY 11
26
           Stone’s Interrogatory No. 11 asks MillerCoors to identify the Molson Coors
27
     personnel who were aware of the Rebrand. This information is readily available to
28
                                         3                 Case No. 18-cv-0331-BEN-LL
       PLAINTIFF STONE BREWING CO., LLC’S REPLY IN SUPPORT OF MOTION TO COMPEL
                             INTERROGATORY RESPONSES
     Case 3:18-cv-00331-BEN-LL Document 83 Filed 03/19/19 PageID.2505 Page 5 of 8



 1 MillerCoors – i.e., by determining who at MillerCoors communicated with Molson
 2 Coors about the Rebrand. Despite promising to supplement its response multiple times,
 3 MillerCoors has refused to provide this information. In its Opposition, MillerCoors
 4 doubles down on this refusal and, rather incredibly, asks the Court to believe that
 5 Molson Coors learned of its own subsidiary’s 2017 Keystone Rebrand through public
 6 press reports. None of these arguments is availing.
 7         MillerCoors first points to a carefully-worded declaration by Molson Coors’s in-
 8 house attorney asserting that Molson Coors was not “involved” and “never evaluated or
 9 approved” specific “packaging, marketing, or advertising” for Keystone. See Opp. at 7.
10 But this does not answer the question. Interrogatory 11 asks who at Molson Coors was
11 aware of the 2017 Rebrand. MillerCoors does not – and apparently cannot – deny that
12 Molson Coors was informed of the plan, rationale, and expected results of the Rebrand.
13 Nor does the declaration ever deny that MillerCoors provided this information to
14 Molson Coors. Thus, even accepting the Declaration’s narrow denials at face value,
15 MillerCoors communicated with Molson Coors personnel regarding the Rebrand. As
16 Stone demonstrated in its motion, those communications are likely to be among the
17 clearest and most significant statements on key issues related to the Rebrand. Stone is
18 entitled to discover who at Molson Coors received this critical information.
19         Next, Molson Coors was admittedly aware of the Keystone Rebrand before its
20 public launch, given its statements in February 2017 previewing the Rebrand for
21 investors. As detailed in Stone’s Motion, MillerCoors originally denied that Molson
22 Coors had any knowledge of the Rebrand, only correcting its response after Stone
23 pointed out this inconsistency. Mot. at 7. MillerCoors’s Opposition now seeks to
24 change the subject by implying that Molson Coors somehow learned about its own
25 subsidiary’s rebrand of a major product line through public news reports, pointing to a
26 brief reference in a 26-page email news blast. Opp. at 7. Again, this does not answer
27 the question. Stone’s Interrogatory No. 11 does not ask whether Molson Coors read
28 about the Rebrand in the news. It does not ask who prepared Molson Coors’s SEC
                                         4                 Case No. 18-cv-0331-BEN-LL
       PLAINTIFF STONE BREWING CO., LLC’S REPLY IN SUPPORT OF MOTION TO COMPEL
                             INTERROGATORY RESPONSES
     Case 3:18-cv-00331-BEN-LL Document 83 Filed 03/19/19 PageID.2506 Page 6 of 8



 1 filings. The interrogatory asks who at Molson Coors was aware of the 2017 Rebrand,
 2 including through communications with MillerCoors. Such information is readily
 3 available to MillerCoors, which MillerCoors does not deny.
 4         Finally, MillerCoors asserts that Stone should have enforced its third-party
 5 subpoena to Molson Coors and sought production of documents from the parent
 6 company before receiving a response to Interrogatory 11. Opp. at 8. But Molson Coors
 7 – represented by the same attorneys who are counsel to MillerCoors – refused to provide
 8 any documents on the grounds that “Stone Brewing has not demonstrated why it cannot
 9 obtain the information from MillerCoors LLC, a party to this lawsuit.” See Ex. 3.
10         MillerCoors’s argument only highlights the extreme gamesmanship at play in its
11 refusal to respond to Stone’s Interrogatories. First, MillerCoors refused to respond to
12 Stone’s interrogatories seeking information related to Molson Coors. Then, when Stone
13 served its subpoena on Molson Coors, the same attorneys told Stone to go back to
14 MillerCoors. Now, those attorneys argue that Stone should not receive a response to
15 Interrogatory No. 11 because Stone did not obtain the information from Molson Coors.
16 In other words, MillerCoors will not respond because the information is available from
17 Molson Coors, and Molson Coors will not respond because the information is available
18 from MillerCoors.
19         The Court should not allow MillerCoors and Molson Coors to evade discovery in
20 this manner. MillerCoors is the proper party to respond to Interrogatory 11 as a Party to
21 this litigation. And under the case law cited in Stone’s Motion, about which MillerCoors
22 has nothing to say, MillerCoors is obligated to provide discovery from Molson Coors, all
23 of which is available to their shared counsel. Stone should not be required to pursue
24 third-party discovery in order to determine basic factual information in the possession of
25 a party to the action – particularly when this interrogatory has been pending through
26 three rounds of non-responses and MillerCoors’s own counsel has stated that it is
27 prerequisite to third-party discovery of Molson Coors. The Court should order
28 MillerCoors to provide a complete response to Interrogatory No. 11.
                                         5                 Case No. 18-cv-0331-BEN-LL
       PLAINTIFF STONE BREWING CO., LLC’S REPLY IN SUPPORT OF MOTION TO COMPEL
                             INTERROGATORY RESPONSES
     Case 3:18-cv-00331-BEN-LL Document 83 Filed 03/19/19 PageID.2507 Page 7 of 8



1 Dated: March 19, 2019                      Respectfully Submitted,

2                                            BRAUNHAGEY & BORDEN LLP
3
                                             By: s/ Jeffrey M. Theodore
4                                                   Jeffrey M. Theodore
5
                                             Attorneys for Stone Brewing Co., LLC
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         6                 Case No. 18-cv-0331-BEN-LL
       PLAINTIFF STONE BREWING CO., LLC’S REPLY IN SUPPORT OF MOTION TO COMPEL
                             INTERROGATORY RESPONSES
     Case 3:18-cv-00331-BEN-LL Document 83 Filed 03/19/19 PageID.2508 Page 8 of 8



1                                CERTIFICATE OF SERVICE
2          I hereby certify that on this March 19, 2019, I electronically transmitted the fore-
3 going to the Clerk’s office using the CM/ECF system, which will send a notice of filing
4 to all counsel of record.
5
     Dated: March 19, 2019                               By:    s/ Jeffrey M. Theodore
6                                                                Jeffrey M. Theodore
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         7                 Case No. 18-cv-0331-BEN-LL
       PLAINTIFF STONE BREWING CO., LLC’S REPLY IN SUPPORT OF MOTION TO COMPEL
                             INTERROGATORY RESPONSES
